Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on September 29, 2021 have been entered and considered. Claim 11 has been canceled. Claims 1 – 10, 13 – 24 and 26 – 40 are pending in this application. Claims 13, 16, 19 and 24 have been withdrawn from further consideration, subject to restriction requirement. In view of amendment and after careful consideration of Applicant argument, the examiner has maintained the 112 (b) and the 112 (d) rejections, as well as the 102 and 103 rejection over Fink as detailed in Office action dated July 21, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 14 - 15, 17, 20 – 21 and 32 – 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, it is unclear if the method for manufacturing is directed to a precursor yarn or to stabilized carbon fiber. For examination purposes, the examiner considers that the method is directed to manufacturing a carbon fiber. The amended to claim 1, including carbon fiber as an option component does not cure the clarity deficiencies noted above. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14 - 15, 17, 20 – 21 and 32 – 40 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In the instant case, the subject claims fail to include all the limitations of the claim upon which it depends. Claim 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2, 8, 10 – 11, 14, 20, 26 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fink et al. WO 2012/156441 A1 (Fink). US 2015/0037241 A1 is used herein as equivalent document to the WO publication.

Considering claims 1 – 2, 8, 20, 26 and 29, Fink teaches a method for the production of a lignin-containing precursor fiber, for the production of carbon fibers and/or activated carbon fibers, in which a) a solution, comprising at least one sort of lignin and also at least one chemical cellulose in at least one solvent; thus, forming a dope, b) is transferred into a coagulation bath by extrusion of the solution through a spinning nozzle by the wet spinning method or the air-gap spinning method, the lignin-containing precursor fiber precipitating [Claim 1 and Example 2]. Further, Fink teaches at [0024 and 0050] that it is advantageously that the fiber is treated with a spinning oil (considered to be anti-friction agent) having an antistatic effect before drying, after drying or before and after drying. Thus, anticipating all limitations in the subject claims.

Considering claims 14 and 26, Fink teaches at [Claim 16] that the method includes the steps of stabilization and carbonization.

Considering claim 10, Fink teaches at [0022] that the fiber is dried, in particular by winding up or winding round of the fiber onto or around heated rollers and/or by through-flow drying at a temperature of at least 80.degree. C., preferably at least 100.degree. C.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 8 - 9, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. WO 2012/156441 A1 (Fink) in view of Okabe et al. US 2009/0263576 A1 (Okabe). US 2015/0037241 A1 is used herein as equivalent document to the WO publication.

Considering claim 3, Fink is relied upon as set forth above in the rejection of claim 1. Further, although Fink teaches the step of applying an oil finish to the precursor fiber, it does not recognize the use of organic solvent or the means of applying said finish. However, Okabe teaches a precursor finish that may be applied to precursor fiber at any step in the finish application process. In other words, a precursor finish may be 

Considering claims 8 - 9, 30 and 31, Okabe teaches at [0070] that the spinning finish may be prepared by dispersing or emulsifying a precursor finish in water or in organic solvent. Further, Okabe teaches at [0061] that if the precursor finish of the present invention contains water, the weight ratio of the water is not specifically restricted, and may be determined according to the cost for transporting the precursor finish of the present invention or the handling property relating to the viscosity of emulsified finish. The weight ratio of water in the whole of the precursor finish should range preferably from 0.1 to 99.9 weight percent, more preferably from 10 to 99.5 weight percent, and further more preferably from 50 to 99 weight percent. 
Claims 4 and 27 – 28, are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. WO 2012/156441 A1 (Fink) in view of Okabe et al. US 2009/0263576 A1 (Okabe) and further in view of Miyauchi et al. US 2012/0295504 A1 (Miyauchi). US 2015/0037241 A1 is used herein as equivalent document to the WO publication.

Considering claims 4, Fink in view of Okabe is relied upon as set forth above in the rejection of claims 1 and 3. Further, said combination does not recognize that the organic solvent has a boiling temperature lower than 130 degrees C. However, Miyauchi teaches that acetone (having boiling point lower than 130 degrees C) is a very effective solvent to remove sizing of finish from precursor or carbon fibers [Example 2]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to use acetone, as the organic solvent in Fink-Okabe’s precursor fibers when it is desired to us an effective solvent. 

Considering claims 27 – 28, Okabe teaches at [0081] that ethanol can be used as solvent for the spinning finish.   

Claims 5 - 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. WO 2012/156441 A1 (Fink) in view of Okabe et al. US 2009/0263576 A1 (Okabe) and further in view of Okuda et al. WO 2015/0168761 A1 (Okuda). US 2015/0037241 A1 is used herein as equivalent document to the Fink WO publication, and US 2016/0168761 A1 is used herein as equivalent document to the Okuda WO publication.

Considering claims 5 – 7, Fink teaches at [Claim 19] that dimethylsulfoxide (DMSO) is among the preferred at least one solvent in preparing the dope. Further, Okuda teaches at [0033 and 0036] that DSMO is a preferred solvent in the spinning dope, and that it is preferable for the coagulation bath to contain the same solvent used in the spinning dope. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to also select DSMO as the organic solvent in the oil treatment finish when it is desired to benefit from a process using a single organic solvent. The examine notes that the structural formula of DSMO meets all limitations in the subject claims.    

Claims 15, 17 – 18, 21 and 32 – 40, are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. WO 2012/156441 A1 (Fink) in view of Leon y Leon US 2008/0118427 A1 (Leon). US 2015/0037241 A1 is used herein as equivalent document to the WO publication.

Considering claims 15, 17 – 18, 21 and 32 – 40, Fink teaches at [Claim 16] that in the method for the production of a carbon fiber, in which a precursor fiber is stabilized at temperatures between 100 and 600.degree. C. and is carbonized above 800.degree. C. under inert conditions. Further, Fink is silent regarding the residency time for the stabilization and carbonization steps. However, Leon teaches a method and apparatus for making carbon fibers having high tensile strength and modulus of elasticity. The method comprises advancing a precursor fiber through an oxidation oven wherein the fiber is subjected to controlled stretching in an oxidizing atmosphere in which tension .   
Response to Amendment
Applicant's amendments and accompanying remarks filed on September 29, 2021 have been entered and considered. Claim 11 has been canceled. Claims 1 – 10, 

Applicant arguments have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 102 and the 103 rejections over Fink on the basis that said reference teaches the use of spinning oil, which is a water-based emulsion of the spinning oil. Fink’s aqueous emulsion of spinning oil is the opposite of a “water-free spin finish.” Fink does not teach or suggest applying a water-free spin finish on the precursor material before drying.

In response, the examiner submits that these arguments are speculative and unsubstantiated. Nowhere in the disclosure, Fink teaches that the spinning oil is emulsified in water.   

Applicant further argues that there is no reason for one of ordinary skill in the art to combine Fink and Okabe due to the different fibers involved, cellulose and/or cellulose derivative and lignin and/or lignin derivative vs. manmade acrylic fibers, and 

In response, the examiner submits that as noted above, Okabe teaches at [0061] that “if the precursor finish of the present invention contains water, the weight ratio of the water is not specifically restricted, and may be determined according to the cost for transporting the precursor finish of the present invention or the handling property relating to the viscosity of emulsified finish. The weight ratio of water in the whole of the precursor finish should range preferably from 0.1 to 99.9 weight percent, more preferably from 10 to 99.5 weight percent, and further more preferably from 50 to 99 weight percent’. Further, the examiner has provided reasonable motivation for the combination of Fink and Okabe: it would have been obvious to one of skill in the art before the effective filing date of this application to apply Fink’s oil finish to the precursor fibers as described by Okabe when it is desired to balancing the effect to prevent monofilament fusing and the effect to prevent the reduction of carbon fiber quality caused by coked finish in carbonization process.  

Applicant further argues that it is unclear exactly what the Office Action is suggesting that the solvent is to be used for in the combination of references. The statement that it would have been obvious to use “acetone as the organic solvent in Fink-Okabe’s precursor fibers when it is desired to us [sic] an effective solvent” fails to identify what the “Fink-Okabe’s precursor fibers” are and what the solvent is used for. 

In response, the examiner submits that in the rejection above, there is nothing unclear as to what the acetone solvent would be used for. The rejection statement asserts, “it would have been obvious to one of skill in the art before the effective filing date of this application to use acetone, as the organic solvent in Fink-Okabe’s precursor fibers when it is desired to us an effective solvent”. This is based on the fact that Miyauchi teaches that acetone (having boiling point lower than 130 degrees C) is a very effective solvent to remove sizing of finish from precursor or carbon fibers [Example 2].

Regarding arguments directed to claims 27 – 28 and 5 – 7, which contend the different uses of solvent related to the spinning finish material i.e. extraction, or dissolution of the finish itself or  a bath comprising said material, the examiner submits that it would have been within the immediate understanding of one of skill in the art the concept and relation of solvent with the material intended to be devolved. According to MPEP 2141.03 “a person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems:" (C)  "educational level of active workers in the field". Further, said section of the MPEP also defines a person of ordinary skill in the art as “a person of ordinary creativity, not an automaton." KSR Int’l Co. v. Teleflex Inc.,  550 U.S. 398, 421,82 USPG2d 1385, 1397 (2007), "[l]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ”. Thus, a person of ordinary skill in the art would immediately understand that if a solvent is good for extraction of a material, said solvent is a good choice for dissolvent said material.

Regarding arguments against the Leon reference, the examiner submits that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786